Case 7:19-cv-03022-VB-PED Document 99 Filed 12/04/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LORETTA AZUKA OBI,
Plaintiff,
ORDER
Vv.
19 CV 3022 (VB)
WESTCHESTER MEDICAL REGIONAL
PHYSICIAN SERVICES, P.C. and
MIDHUDSON REGIONAL HOSPITAL,
Defendants.

 

x

As discussed at an on-the-record conference held today and attended by plaintiff and
defense counsel, it is HEREBY ORDERED:

1. The parties are directed to discuss in good faith (i) whether they are willing to
consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Magistrate
Judge Davison, and (ii) settlement. By no later than December 18, 2020, defense counsel shall
submit a letter regarding whether the parties consent to proceed in front of Magistrate Judge
Davison and whether there is anything the Court can do to assist with settlement.

2. If all parties consent to proceed before the Magistrate Judge, counsel for the
defendant must also file an attached fully executed Notice, Consent, and Reference of a Civil
Action to a Magistrate Judge form, the blank form for which is attached to this order (and also
available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). If the Court
approves that form, all further proceedings will then be conducted before Magistrate Judge
Davison rather than before me. An information sheet on proceedings before magistrate judges
is also attached to this Order. Any appeal would be taken directly to the United States Court of
Appeals for the Second Circuit.

3. If either party does not consent to conducting all further proceedings before the

assigned Magistrate Judge, defense counsel’s letter shall not disclose the identity of the party
1
Case 7:19-cv-03022-VB-PED Document 99 Filed 12/04/20 Page 2 of 6

or parties who do not consent. The parties are free to withhold consent without negative
consequences.

4, By December 31, 2020, defense counsel shall file a letter-motion setting for the
basis for defendants’ anticipated motion for summary judgment. Plaintiffs reply is due
January 14, 2021. The parties’ letters shall be filed in accordance with my Individual Practices
Paragraph 2.B.II.

5. The next status conference in this case is scheduled for January 20, 2021, at
3:00 p.m. Plaintiff and defense shall attend by calling the following number and entering the
access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

Dated: December 4, 2020
White Plains, NY
SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
Case 7:19-cv-03022-VB-PED Document 99 Filed 12/04/20 Page 3 of 6

United States District Court
Southern District of New York

   

BAP eS
NOT RA

UNITED STATES MAGISTRATE JUDGES:
REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district judge
and a magistrate judge. District judges are appointed for life terms by the President.
Magistrate judges are selected by a majority vote of the district judges in the particular
district and serve terms of eight years.

Referrals to the Magistrate Judge: The district judge assigned to your case may refer the
case to a magistrate judge for specific purposes. Commonly, the referral will be for the
magistrate judge to conduct the proceedings that occur before trial, such as resolving
discovery disputes or presiding over settlement conferences. A referral may also be made
for the magistrate judge to issue to the district judge a report and recommendation on how
to resolve a motion, such as a motion to dismiss or a motion for summary judgment. The
consent of the parties is not needed for the district judge to refer the case to the magistrate
judge for these purposes. If the district judge has made such a referral, you can ask the
district judge to review any magistrate judge’s decision by filing an objection with the
district judge within fourteen days of that decision. The district judge will rule on any
timely objections that you file. If you do not file an objection, you will give up your right to
challenge the magistrate judge’s decision at a later time, including on appeal. See Federal
Rule of Civil Procedure 72.

Consent to Proceed Before the Magistrate Judge: If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If all parties consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right to a jury
trial and a proper request for such a trial. The only difference is that the magistrate judge —
and not the district judge — would preside over that trial. Cases that proceed for all
purposes before a magistrate judge generally move more quickly than cases before a district
judge. If all parties consent to proceed before the magistrate judge, the district judge plays
no further role in the case. Any appeal is taken directly to the Court of Appeals. It is your
choice whether or not to consent to proceed before the magistrate judge.

A copy of the appropriate consent form is attached. Additional forms are also available
from the Pro Se Intake Unit and on the Court’s website.

500 PEARL STREET | NEw Yorx, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175

Rev. 1/27/16
Case 7:19-cv-03022-VB-PED Document 99 Filed 12/04/20 Page 4 of 6
Case 7:19-cv-03022-VB-PED Document 99 Filed 12/04/20 Page 5 of 6

AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT

 

 

for the
)
Plaintiff )
v. ) Civil Action No.
)
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences, The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry ofa final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge’s signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
Case 7:19-cv-03022-VB-PED Document 99 Filed 12/04/20 Page 6 of 6
